Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 1 of 16 PageID# 221
                                                                                EXHIBIT E


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION
 EVAN AMBER OVERTON AND
 JOHN KEENAN OVERTON, CO-
 ADMINISTRATORS FOR THE ESTATE
 OF EZRA MICHAEL OVERTON,
 DECEASED,


        Plaintiffs,

 v.                                           Case No.: l:19-cv-751

 FISHER-PRICE, INC;

 AND

 MATTEL, INC.

                Defendants.


                DEFENDANTS' RESPONSES TO PLAINTIFFS'
        FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS,
          ELECTRONICALLY STORED INFORMATION AND THINGS
        COME NOW Fisher-Price, Inc. and Mattel, Inc. ("Defendants") in the above­

 referenced matter, and pursuant to Local Rule 26(C) and this Court's Scheduling Order

 hereby serve their Responses to Plaintiffs' First Set of Requests for Production to

 Defendants ("Plaintiffs' Requests") as follows:

                              INTRODUCTORY STATEMENT

        Defendants' responses to Plaintiffs' Requests are made subject to their objections

 previously asserted on October 1, 2019. In responding to Plaintiffs' Requests, Defendants

 do not adopt, embrace or accept any term or definition employed by the Plaintiffs.

 Defendants have made reasonable efforts to form their objections and responses to these


                                        Page 1 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 2 of 16 PageID# 222



  Requests based on their reasonable interpretation thereof. If the Plaintiffs subsequently

  assert an interpretation of any of these Requests which differs from that of Defendants',

  Defendants reserve the right to supplement their responses.

         In responding to Plaintiffs' Requests, Defendants refer Plaintiffs to the parties'

  Joint Proposed Discovery Plan. See Joint Proposed Discovery Plan, Dkt. 16 (filed Sept.

  25, 2019). In accordance with the parties' Joint Proposed Discovery Plan, on October 18,

  2019, Defendants reproduced those documents that Defendant(s) produced in the

  Goodrich v. Fisher-Price, Inc. and Torres v. Fisher-Price, Inc. and Mattel, Inc. et al.

  cases (hereinafter, the "Initial Production"). Where Plaintiffs' Requests seek documents

  that may be encompassed in the Initial Production, Defendants will incorporate them by

  reference. See id.

         The statement in any given Response that documents will be produced means that

 documents will be produced, as limited by the objections, provided that such documents

  exist and are in the possession, custody or control of Defendants and can be located

  following a reasonable search and diligent inquiry. Defendants' stated willingness to

 produce certain classes of documents should in no way be construed as an affirmative

 acknowledgement that such documents either exist or are in the possession, custody or

 control of Defendants or that they are admissible at trial.

                   RESPONSES TO REQUESTS FOR PRODUCTION

         I.    Produce a prototype of each version of the SnugaMonkey sold in the United

 States from 2009 - the incident.



                                         Page 2 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 3 of 16 PageID# 223



         RESPONSE: Subject to and without waiving their objections, the Defendants

  will produce a Fisher-Price® My Little Snugamonkey Special Edition Deluxe Newborn

  Rock 'n Play™ Sleeper, Model No. BGB20 (hereinafter, the "Product"), to the extent one

  can be located following a reasonable search and diligent inquiry. At present none have

  been located. Discovery is ongoing and Defendants reserve the right to supplement this

  Response.

         2.    All documents responsive to any of Plaintiffs' Interrogatories.

         RESPONSE: Subject to and without waiving their objections, Defendants have

  produced and/or will produce the specific documents identified in their interrogatory

  responses. Discovery is ongoing and Defendants reserve the right to supplement this

  response if additional responsive documents are identified.

         3.    All documents concerning, regarding or forming a reason for The Recall.

        RESPONSE: Subject to and without waiving their objections, Defendants will

  produce any recall announcement(s) and/or media statement(s) related to the voluntary

  recall of the Rock 'n Play Sleeper that occurred on April 12, 2019. Discovery is ongoing

  and Defendants reserve the right to supplement this response if additional responsive

  documents are identified.

        4.     All documents concerning, regarding or forming a reason for each Alert.

        RESPONSE: Subject to and without waiving their objections, Defendants will

  produce the letter received from the CPSC email dated April 2, 2019, which includes as

  an attachment a draft of the safety alert prepared by CPSC. Discovery is ongoing and



                                        Page 3 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 4 of 16 PageID# 224



  Defendants reserve the right to supplement this response if additional responsive

  documents are identified.

         5.     All packaging, package inserts and warnings for each version of the

  SnugaMonkey that was sold in the United States from 2009 � the incident.

         RESPONSE: Subject to and without waiving their objections, Defendants will

  produce the packaging and user manual for the Product. Discovery is ongoing and

  Defendants reserve the right to supplement this response if additional responsive

  documents are identified.

         6.     All statements by any of the Plaintiffs or their agents concerning or relating

  to the incident, Rock 'n Play sleepers, Ezra, Ezra's sleeper or the defendants.

         RESPONSE: Subject to and without waiving their objections, Defendants will

  produce any statements made by Plaintiffs directly to Defendants. Discovery is ongoing

  and Defendants reserve the right to supplement this response if additional responsive

  documents are identified.

         7.     All documents provided to the manufacturer of Rock 'n Play sleepers

 concerning or relating to the design of the sleepers.

        RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

 is ongoing and Defendants reserve the right to supplement this response if additional

 responsive documents are identified.

        8.     All documents from the manufacturer of Rock 'n Play sleepers concerning

 or relating to the design of the sleepers.
                                          Page4 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 5 of 16 PageID# 225



          RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

          9.    All documents from, to, in which he is a recipient or that refer to John

 Deegear, M.D. concerning or relating to inclined infant sleepers, the Rock 'n Play, or

  hammocks.

          RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

 is ongoing and Defendants reserve the right to supplement this response if additional

 responsive documents are identified.

          10.   All documents upon which you relied prior to first selling Rock 'n Play

 sleepers in the United States in 2009 that Rock 'n Play sleepers were safe for all-night

 sleep.

          RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

 will supplement the Initial Production with the Products Requirement Document ("PRD")

 applicable to the Product, as well as any Product warnings and instructions for use, and

 the applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

 supplement this response if additional responsive documents are identified.




                                         Page 5 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 6 of 16 PageID# 226



           11.      All documents upon which you relied subsequent to first selling Rock 'n

  Play sleepers in the United States in 2009 that Rock 'n Play sleepers were safe for all­

  night sleep.

           RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to their response to Request No. 10. Discovery is ongoing and Defendants

  reserve the right to supplement this response if additional responsive documents are

  identified.

           12.      All documents that allege or show that Rock 'n Play sleepers are not safe

  for all-night sleep.

           RESPONSE: Subject to and without waiving their objections, Defendants state

  that several lawsuits have been publicly filed related to the safety of the Rock 'n Play

  Sleeper, which will be produced.
                                                                                                                J,::,'J·
                                                                                                ..i 1'1-�-
                                                                                                � I1,,    h.-1
                    All documents concerning or related to other incidents involving infants    �Cc-.1"
                                                                                                        h�h.-1
  injure         dying while in a Rock 'n Play sleeper. Eclude in your response all pleadings        \/\\µ;f\
                                                                                                  (\,.(''" \>
                                                                                                            J:)_
                                                                                                 O



  and discovery with regard to those incidents that re;ulted in litigati:) �
                                                                            . �                      •,�;�,
                                                                                                         �y. \
           RESPONSE: Subject to and without waiving their objections, Defendants refer               r-t,»
  to their Initial Production, which is incorporated herein by reference. Defendants will

 supplement the Initial Production with the IDI report, Matter Detail Report, and Case

 History Report for the incident referenced in the Complaint. Discovery is ongoing and

 Defendants reserve the right to supplement this response if additional responsive

 documents are identified.



                                            Page 6 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 7 of 16 PageID# 227



         14.    Every warning ever contained on any model of the Rock 'n Play. Please

  indicate the date range that each warning appeared on each model.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

  will supplement the Initial Production with the PRD applicable to the Product, the user

  manual and instructions for the Product, warnings and packaging for the Product, and the

  applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

  supplement this response if additional responsive documents are identified.

         15.    Documents concerning or relating to all surveys, consumer feedback

  programs or tests concerning or relating to any Rock 'n Play sleeper.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

  reserve the right to supplement this response if additional responsive documents are

  identified as Discovery is ongoing.

         16.   Documents concerning or relating to the ability of an infant to push him or

 herself up to a standing position in a Rock 'n Play sleeper.

        RESPONSE: Subject to and without waiving their objections, none.

         17.   Documents concerning or relating to the ability of an infant to rollover

 while restrained in a Rock 'n Play sleeper.

        RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to the Initial Production which is incorporated herein by reference. Discovery is



                                        Page 7 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 8 of 16 PageID# 228



  ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         18.    Documents concerning or relating to testing or the safety or the efficacy of

  the Rock 'n Play crotch strap.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

  will supplement the Initial Production with the PRD applicable to the Product, the user

  manual and instructions for the Product, warnings and packaging for the Product, and the

  applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

  supplement this response if additional responsive documents are identified.

         19.   Documents concerning or relating to any and all testing of the

  SnugaMonkey.

        RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

 will supplement the Initial Production with the PRD applicable to the Product, the user

  manual and instructions for the Product, warnings and packaging for the Product, and the

 applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

 supplement this response if additional responsive documents are identified.

        20.    Documents concerning or relating to any and all testing of the Rock 'n Play

 models with animal inserts, e.g., the lamb insert.

        RESPONSE: Subject to and without waiving their objections, Defendants refer

 Plaintiffs to Response No. 19.
                                         Page 8 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 9 of 16 PageID# 229



          21.   Documents concerning or relating to any recall of any model Rock 'n Play

  or component thereof.

          RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 3.

          22.   Documents concerning or relating Dr. Deegear's statements and

  suggestions in an August 19, 2009 conference call regarding the Rock 'n Play sleeper that

  an infant would have to be at least 3 months old before it could arch its back and push

  itself up the seat back, and that you could use a stretchy-type mesh material in the foot

  rest area of the Rock 'n Play to make it more difficult for the infant occupant to push

  itself up.

          RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 9.

         23.    Documents showing, concerning or relating to all tests in which an infant

  (restrained or unrestrained) pushed itself to a standing position in a Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, none.

         24.    Documents concerning or relating to any and all foreign government,

  agency or other entity concerning or relating to whether the Rock 'n Play was safe or

  could be marketed for all-sleep; whether the Rock 'n Play should be reclassified as a

  "soother", or redesign of the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery



                                         Page 9 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 10 of 16 PageID# 230



  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         25.    Documents reflecting all design changes to the Rock 'n Play from 2009

  through the Recall.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified

         26.    Documents concerning and relating to the CPSC revising its standards for

  infant sleep surfaces (including bassinets), including documents concerning and relating

  to your response to the CPSC announcing its planned revisions.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         27.    Documents concerning or relating to all pre- and post-marketing

  consultations with Dr. Deegear about the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 9.

         28.    Documents concerning or relating to Ezra, the incident, Ezra's sleeper or

  Ezra's parents.



                                         Page 10 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 11 of 16 PageID# 231



         RESPONSE: Subject to and without waiving their objections, Defendants will

  produce the IDI report, Matter Detail Report, and Case History Report for the incident

  referenced in the Complaint. Discovery is ongoing and Defendants reserve the right to

  supplement this response if additional responsive documents are identified.

         29.    Documents concerning or relating to communications between you and the

  AAP about inclined infant sleepers, hammocks and/or the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         30.    Documents concerning or relating to the angle of incline of the Rock 'n

  Play, including the SnugaMonkey, while at rest.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants   I
  will supplement the Initial Production with the PRD applicable to the Product, the user

  manual and instructions for the Product, warnings and packaging for the Product, and the

  applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

  supplement this response if additional responsive documents are identified.

         31.    Documents concerning or relating to the safety of infant sleep at the angle

  of incline at or above the angle of incline of the Rock 'n Play while at rest.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 30.
                                         Page 11 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 12 of 16 PageID# 232



  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         36.      Documents concerning or relating to communication between or among

  you and the JPML [sic] regarding inclined infant sleep products, standards, and/or the

  Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

  is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.

         37.      Documents concerning, reflecting or relating to communication between or

  among you and the CPSC about infant deaths in the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

  will supplement the Initial Production with additional responsive documents that are

  identified, including the IDI report for the incident referenced in the Complaint.

  Discovery is ongoing and Defendants reserve the right to supplement this response if

  additional responsive documents are identified.

         38.    Documents (including patent applications and related documents)

  concerning or relating to any and all studies or tests designed to decrease the risk of

  infant suffocation or asphyxiation in the Rock 'n Play or in inclined infant sleepers.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to the Initial Production, which is incorporated herein by reference. Defendants

                                         Page 13 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 13 of 16 PageID# 233



  will supplement the Initial Production with the PRD applicable to the Product, the user

  manual and instructions for the Product, warnings and packaging for the Product, and the

  applicable ASTM standards. Discovery is ongoing and Defendants reserve the right to

  supplement this response if additional responsive documents are identified.

         39.    Documents concerning, relating to or containing recommendations or

  suggestions to prevent or reduce the risk of injury or death caused by an infant sleeping in

  the Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 38.

         40.    Documents concerning or relating to the risk of an infant suffocating or

  dying which in a Rock 'n Play.

         RESPONSE: Subject to and without waiving their objections, Defendants refer

  Plaintiffs to Response No. 38.

         41.    An organizational flow chart for each defendant.

         RESPONSE: Defendants incorporate their objections Request No. 41 herein by

  reference.

         42.    All documents, discovery, depositions, transcripts, and pleadings associated

  with Liliana Coronado Torres, Individually and as Representative of the Estate of

  Dayana Coronado-Torres and Joes Rigoberto Arias v. Imperial Manufactory Limited

  Tsuen Lee Metals & Plastic Toys Co., LTD., Fisher-Price, Inc. and Mattel, Inc., United

  States District Court for the Southern District of Texas McAllen Division, Civil File

  Action Number 7: 15-CV-00444.
                                        Page 14 of17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 14 of 16 PageID# 234



          RESPONSE: Subject to and without waiving their objections, Defendants refer

   Plaintiffs to the Initial Production, which is incorporated herein by reference.

          43.     All design documents for the Rock 'n Play, including schematics, drawings

   and patents.

          RESPONSE: Subject to and without waiving their objections, Defendants refer

   Plaintiffs to the Initial Production, which is incorporated herein by reference. Discovery

   is ongoing and Defendants reserve the right to supplement this response if additional

  responsive documents are identified.



  Dated: October 24, 2019                Respectfully submitted,




                                          Page 15 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 15 of 16 PageID# 235



                                 Isl Stephen T. Fowler
                                 Stephen Fowler (VSB 44071)
                                 GREENBERG TRAURIG, LLP
                                 2101 L Street N.W., Suite 1000
                                  Washington, D.C. 20037
                                 Telephone: (202) 530-8587
                                 Facsimile: (202) 261-0462
                                 Email: fowlerst@gtlaw.com

                                 Lori G. Cohen (pro hac vice pending)
                                 GREENBERG TRAURIG, LLP
                                 The Terminus
                                 3333 Piedmont Road, N.E.
                                 Suite 2500
                                 Atlanta, GA 30305
                                 Tel.: (678) 553-2100
                                 Fax: (678) 553-2212
                                 Email: cohenl@gtlaw.com

                                 Mary-Olga Lovett (pro hac vice pending)
                                 GREENBERG TRAURIG, LLP
                                 1000 Louisiana Street, Suite 1700
                                 Houston, TX 77002
                                 Telephone: (713) 374-3541
                                 Facsimile: (713) 754-7541
                                 Email: lovettm(a)gtlaw.com

                                 Attorneys for Mattel, Inc. and Fisher-Price, Inc




                                  Page 16 of 17
Case 1:19-cv-00751-LMB-TCB Document 24-5 Filed 12/03/19 Page 16 of 16 PageID# 236




                             CERTIFICATE OF SERVICE

         I hereby certify that on October 24, 2019, I served by email and First Class mail
  the foregoing Responses to Plaintiffs' Requests for Production of Documents on the
  following:




  Jan V. Hinson, Esq.
  LAW OFFICES OF JAN V. HINSON, P.C.
  330 East Coffee Street
  Greenville, SC 29601
  (tel) 864-527-5933
  (Fax) 877-7973571
  jan@janhinsonlaw.com

  Attorneys for Plaintiff


                                          Isl Stephen T Fowler
                                          Stephen T. Fowler, Greenberg Traurig, LLP




                                      Page 17 of 17
